UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2363


GEROD STUKES,

                    Plaintiff - Appellant,

             v.

PARAGON SYSTEMS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:16-cv-00675-RAJ-RJK)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerod Stukes, Appellant Pro Se. Kyle Reese Elliott, Alexander Tevis Marshall,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gerod Stukes appeals the district court’s orders granting summary judgment to his

former employer, Paragon Systems, Inc., and denying his Fed. R. Civ. P. 59(e) motion to

alter or amend judgment. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Stukes v. Paragon

Sys., Inc., No. 2:16-cv-00675-RAJ-RJK (E.D. Va. Oct. 19, 2017, Nov. 27, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2